DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/6/2019 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20 (and thereby dependent claims 2-19), each claim contains the phrase "tube-like" which renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  A minor amendment such as substitution of one of the terms “tubular” or “tube-shaped” (or any similar such 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 12, 14-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kugel (US 5,769,864).
Kugel discloses a mesh patch (see Figs. 3-6) comprising the following claim limitations:
(claim 1) a first fabric layer (42, see Fig. 5); a second fabric layer (44, see Fig. 5); a passageway (i.e. any of holes 59) through the first (42) and second (44) layers that is adapted to (i.e. capable of) receive a tube-like structure (as shown in Figs. 3-6; col. 4, lines 34-40; holes 59 expressly cut through each of the two layers and aligned one hole above the other); wherein the first (42) and second (44) fabric layers are stacked together (i.e. stacking best shown in Fig. 5) and each has a medial edge (i.e. “left” edge as orientated in Figs. 3-4), a lateral edge (i.e. “right” edge as orientated in Figs. 3-4), a superior edge (i.e. “top” edge as orientated in Figs. 3-4), and an inferior edge (i.e. “bottom” edge as orientated in Figs. 3-4), respective medial (i.e. “left”) and lateral (i.e. “right”) edges are substantially coincident (as shown at the left and right edges  
(claim 12) wherein a width (i.e. height measured top edge to bottom edge) of the first fabric layer (42) is narrower than a width of the second fabric layer (44) (as shown in Figs. 3-6; col. 4, lines 26-36; first fabric layer folded back over spring 72 along the top and bottom edges thereby forming top and bottom folded edges of the first fabric layer spaced inwardly from the free top and bottom layers of the second fabric layer (i.e. creating a narrower width of the first fabric layer as compared to that of the non-folded second fabric layer));
(claim 14) wherein the second fabric layer is nonresorbable (col. 4, lines 6-9; fabric layers expressly may comprise nonresorbable material such as polypropylene);
(claim 15) wherein the first (42) and second (44) fabric layers are co-knit together (as shown in Fig. 6 at thread 51 that co-knits the two layers together to hold spring 72 under the fold 56);
(claim 17) wherein the first (42) and second (44) fabric layers are in the form of a patch (as shown in Figs. 3-6; and see also the Title, Abstract; claim 1 and the specification which all expressly describe the device as a “patch”); and
(claim 18) including similarly sized openings (59) in the first fabric layer (42) and the second fabric layer (44) that align to form the passageway (as shown in Figs. 3-6; col. 4, lines 34-40; any one of holes 59 expressly cut through each of the two layers and aligned one hole above the other forming a plurality of respective “passageways” for tubular elements as needed).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kugel as applied to claim 1 above, and further in view of Darois et al. (US 6,258,124).
Kugel, as applied above, discloses a mesh patch comprising all the limitations of the claim except for the first layer being resorbable.  However, Darois teaches (see Fig. 6) a similar prosthetic repair fabric device having a first layer (24) composed of resorbable material (col. 5, lines 22-53) in order to beneficially provide an absorbable prosthetic that is suitable for applications involving temporary repair of tissue or wall defects (col. 5, lines 30-33).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Kugel to have the first fabric layer be resorbable in order to beneficially provide an absorbable prosthetic that is suitable for applications involving temporary repair of tissue or wall defects, as taught by Darois.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3-4, 9, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,504,549.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires a first fabric layer having a first opening and a barrier integrated with a first portion of the first fabric layer, a second fabric layer having a second opening wherein the first and second openings form a passageway, wherein medial and lateral edges of the first and second fabric layers are substantially coincident, inferior and superior edges of the first fabric layer are spaced inwardly from the inferior and superior edges of the second fabric layer (i.e. the first fabric layer is narrower than the second fabric layer), and the barrier is arranged to cover at least a portion of the passageway through the second fabric layer when a tubular structure is in the passageway through the first fabric layer.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 9,504,549 will anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claims not rejected in view of prior art above contain allowable subject matter.  However, at least some of the claims containing allowable subject matter remain subject to 112 rejections and/or double patenting rejections which must be resolved before the claims are in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  see Spinnler et al. (US 2009/0192532) at least Fig. 5; and Ferree (US 2011/0218573) at least Figs. 2A-2F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771